Citation Nr: 0321121	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the appellant submitted a timely request for 
waiver of recovery of Department of Veterans Affairs (VA) 
compensation payments.

2.  Entitlement to an increased evaluation for chronic 
myofascial back pain syndrome, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from February 1980 to February 
1984.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) has identified the issue 
regarding overpayment of VA compensation as entitlement to 
waiver of recovery of VA compensation payment, the Board's 
review of relevant determinations reflects that the RO's 
consideration of this matter was limited to the issue of 
whether the veteran submitted a timely waiver request and/or 
notice of disagreement.  Therefore, the Board has 
recharacterized the issue on appeal to better comport with 
the RO's adjudication of this matter.  

The Board further notes that since it has determined that the 
veteran has submitted a timely waiver request, this matter 
must be remanded for adjudication as to whether equity and 
good conscience would preclude recovery of the indebtedness 
under 38 C.F.R. § 1.965 (2002).  The remaining claim for an 
increased evaluation for chronic myofascial back pain 
syndrome, currently evaluated as 10 percent disabling, must 
also be remanded, as explained more fully below.


FINDING OF FACT

The record does not contain the November 27, 1997 letter from 
the RO that purportedly notified the veteran of his 
overpayment in the original amount of $2,368.34; the 
veteran's request for waiver in and after June 1999 must 
therefore be deemed as a timely request.


CONCLUSION OF LAW

The veteran's request for waiver of the recovery of an 
overpayment in the remaining amount of $1,132.34 is timely 
and must be considered by VA.  38 C.F.R. § 1.963(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that further notice and/or development 
of this matter is not necessary pursuant to the guidelines 
established in the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  
In this regard, as was noted above, the only issue currently 
before the Board is the issue of whether the veteran filed a 
timely request for waiver of the recovery of the subject 
overpayment, and as the Board has decided this issue in favor 
of the veteran, any failure to notify and/or develop this 
issue under the VCAA cannot be considered prejudicial to the 
veteran.  

The RO originally determined that the veteran was obligated 
to pay an overpayment of $2,368.34 that was based on 
unreduced compensation payments that were issued to the 
veteran from an appropriate date after his incarceration in 
May 1993 to September 1997.  The RO subsequently determined 
that the RO's failure to consider an earlier May 1995 letter 
from the Alabama Department of Corrections notifying the RO 
that the veteran had been incarcerated since May 1993 
constituted administrative error, thus justifying a waiver on 
this basis in the amount of payments received from June 1995 
to September 1997 ($1,236).  The RO otherwise asserted that 
since the veteran did not request a waiver within 180 days of 
an November 27, 1997 notification of the original overpayment 
of $2,368.34, his request for waiver was not timely.  The 
veteran asserts that he should not have to pay any of the 
overpayment due to the actions of the RO.  

The record does not contain the November 27, 1997 letter from 
the RO that purportedly notified the veteran of his 
overpayment in the original amount of $2,368.34, and the 
veteran's request for waiver in and after June 1999 must 
therefore be deemed as a timely request.  Thus, the Board 
finds that VA must consider the veteran's request for waiver 
of the recovery of the remainder of the overpayment in the 
amount of $1,132.34.



ORDER

The veteran's request for waiver of recovery of overpayment 
in the remaining amount of $1,132.34 must be considered by 
VA, and to this extent, his appeal is granted.


REMAND

With respect to the issue of entitlement to waiver of 
recovery of the VA compensation payment of $1,132.34, since 
the Board has determined that the veteran has submitted a 
timely request for waiver of recovery of this overpayment, 
this issue must now be remanded for adjudication as to 
whether equity and good conscience would preclude recovery of 
the indebtedness under 38 C.F.R. § 1.965 (2002).  Additional 
consideration must also be given as to whether any further 
notice and/or development needs to be accomplished consistent 
with the VCAA.

As for the issue of entitlement to a rating in excess of 10 
percent for chronic myofascial back pain syndrome, the Board 
notes that the veteran has indicated that his back disorder 
has recently worsened and that there are relevant recent X-
rays that are apparently in the possession of the 
correctional institution where the veteran is currently 
incarcerated.  Therefore, the Board finds that this matter 
must also be remanded for an opportunity to obtain the 
relevant X-rays and to thereafter schedule the veteran for an 
appropriate examination to ascertain the current level of 
disability associated with the veteran's service-connected 
back disorder.  The Board notes that while it appreciates the 
difficulties associated with providing the veteran with such 
an examination in light of his incarceration, with the 
veteran not able to leave the correctional facility for such 
a purpose, and the inability of a VA physician to go to him, 
steps should be taken to arrange for a fee-basis examination 
with a physician outside of VA.  Additional consideration 
must also be given as to whether any further notice and/or 
development needs to be accomplished under the VCAA.  

Finally, the Board notes that in substantive appeals filed in 
October 1998, August 2001, and April 2002, the veteran 
requested a hearing before the Board at his local RO, and in 
this regard, such a hearing was scheduled for December 6, 
2002.  Thereafter, there is a notation on the November 13, 
2002 letter that advised the veteran of the hearing that the 
veteran did not report on December 6, 2002.  However, the 
Board further notes that the veteran was not given the 30-day 
notice required under 38 C.F.R. § 19.76 (2002).  
Consequently, the Board finds that the veteran should be 
contacted to determine if he still desires a hearing before 
the Board at the RO (assuming he can make arrangements to get 
to the RO), and if so, to once again schedule the veteran for 
his requested hearing.

Accordingly, this case is remanded for the following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims and the 
evidence, if any, that VA will obtain for 
the veteran.

2.  The veteran should be contacted to 
determine if he still desires a hearing 
before the Board at the RO (assuming he 
can make arrangements to get to the RO), 
and if so, to once again schedule the 
veteran for his requested hearing.

3.  Steps should be taken to obtain any 
X-rays or other medical records in the 
possession of the correctional facility 
where the veteran is incarcerated.

4.  An effort should be made to afford 
the veteran with a fee-basis VA 
orthopedic examination to determine the 
nature and severity of the veteran's 
chronic myofascial back pain syndrome.  
The claims folder and a copy of this 
remand must be made available to the 
examiner in conjunction with the 
examination.  All necessary and feasible 
special studies should be accomplished.  
The range of motion of the back must be 
given in degrees.  The examiner should 
comment on any functional limitations, 
such as objective evidence of pain which  
limits motion.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues of entitlement to waiver of 
recovery of VA compensation payment of 
$1,132.34, to include fully the 
consideration of waiver under 38 C.F.R. 
§§ 1.963(a), 1.965 (2002), and 
entitlement to an increased evaluation 
for chronic myofascial back pain 
syndrome, should be readjudicated.

6.  If the benefit sought on appeal is 
not granted to the to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


